Appeal by the defendant from a judgment of the County Court, Nassau County (Brown, J.), rendered April 9, 2003, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of a fair trial as a result of alleged prosecutorial misconduct (see *607People v Andrews, 30 AD3d 434 [2006]; People v Trinidad, 22 AD3d 612 [2005]).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Sanchez, 267 AD2d 960 [1999]; People v Winbush, 199 AD2d 447 [1993]). Schmidt, J.P., Santucci, Mastro and Fisher, JJ., concur.